         Case 3:20-cv-00357-BSM Document 4 Filed 01/04/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

ANDREW C. NEAL, JR.                                                       PLAINTIFF
SCDC #8600

v.                         CASE NO. 3:20-CV-00357-BSM

SHARP COUNTY SHERIFF DEPARTMENT                                          DEFENDANT

                                         ORDER

       After de novo review of the record, United States Magistrate Judge Beth Deere’s

recommended disposition [Doc. No. 2] is adopted. Andrew Neal’s petition for a writ of

habeas corpus is denied, and this case is dismissed without prejudice.

       IT IS SO ORDERED, this 4th day of January, 2021.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
